U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI
CPD/CPB
NUMBER
5321.08
DATE
August 10, 2017

Unit Management Manual

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To provide direction in the application and implementation of Unit Management in the Bureau.
Unit Management’s mission is to determine inmate program needs and monitor participation to
encourage prosocial institution and community behaviors that benefit staff, inmates, victims, and
society.
A Unit Manager, who supervises the other primary unit team members, including Case
Managers, Correctional Counselors, and Unit Secretaries, heads each team. Each team
member’s role must be clearly defined and identifiable to other staff and the inmate population.
The unit officers, Education staff, and Psychology staff provide input to contribute to the mission
of Unit Management.
a. Summary of Changes. This revision includes the following changes:
Policy Rescinded
P5321.07
Unit Management Manual (9/16/99)
■ Changes the definition of a “late night” from a shift that ends no earlier than 9:00 p.m. to no
earlier than 7:00 p.m., except on particular days with scheduled inmate movement occurring
after 4:00 p.m.

■ Clarifies that daily visits to the institution hospital or Special Housing Unit will be made by
at least one representative under the supervision of the unit manager (i.e., Unit Manager,
Case Manager, or Counselor).
■ Clarifies that if a particular Unit Manager has no inmates housed in the Special Housing Unit
there is no requirement to visit/conduct rounds.
■ Removes requirement to conduct unit staff orientation for staff assigned to the unit.
■ Removes language regarding unit fire escape plans and fire drills (addressed in the Program
Statement National Fire Protection Policy).
■ Unit team will assist with responding to social welfare agencies’ inquiries and requests
regarding incarcerated parents.
■ Removes language regarding the Unit Release Preparation Program (addressed in the
Program Statement Release Preparation Program).
■ Removes requirement to team 25% of the inmate population during evening hours.
■ Removes language regarding unit manager training as found in the Bureau Mandatory
Training Standards (available on Sallyport).
■ Includes information regarding assistance either the institution or regional Social Worker can
provide to the unit team with reentry planning.
b. Program Objectives. The expected results of this program are:
■ Incidents and inmate behavioral problems will be reduced through frequent interaction
between staff and inmates.
■ Unit Managers, Case Managers, and Correctional Counselors will be accessible in their
assigned unit daily during their scheduled hours of work. This could include touring the unit,
holding open houses, and other ways to encourage staff and inmate interaction.
c. Pretrial/Holdover and/or Detainee Procedures. Procedures specified in this Program
Statement apply to both pretrial and holdover inmates, as well as ICE detainees, except for
Section 7, “Inmate Release Planning.”
d. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
2. PROGRAM APPROACH
The Unit Management concept places inmates in close proximity to staff working with them.
This enhances the quality of relationships between staff and inmates by providing:
■ Increased frequency of contact.

P5321.08

8/10/2017

2

■ Direct observation of inmate behavior and potential problems.
■ Increased inmate access to the staff who make primary decisions about them.
Since inmates may be assigned to particular units based on differences in their supervision and
program needs, Unit Management often divides inmates into well-defined groups that are
identified with a specific unit and with staff who are responsible for delivery of specific
programs and services.
3. ROLE OF THE UNIT MANAGER
The Unit Manager directs and manages the housing unit and is responsible for the unit’s
operation and security, within appropriate policy, as well as for planning, developing,
implementing, supervising, and coordinating individual programs tailored to meet the particular
needs of inmates in the unit. Such programming often is highly innovative and complex and
requires close supervision and evaluation. This requires expertise to formulate and write
programs as well as an ability to realistically evaluate program effectiveness to meet prescribed
goals.
Regarding acting assignments, the Unit Manager’s role will be filled by an appropriate staff
member. Prior to non-bargaining staff being assigned in an acting capacity, bargaining unit staff
may be asked to volunteer to act in that capacity.
The Unit Manager ordinarily chairs all Unit Discipline Committee (UDC) meetings.
The Unit Manager works closely with other department heads to achieve a mutually beneficial
working relationship and use each other's expertise.
The Unit Manager is responsible for quality control of all correspondence and programs
generated at the unit level.
Through a memorandum to the Captain, Unit Managers shall have input into the performance
evaluation of Correctional Officers assigned to their units. A copy of that memorandum will be
provided to the officers concerned.
The Unit Manager will provide input after consulting with the Captain, Associate Warden, and
Union, in accordance with the Master Agreement, to develop or alter post orders to closely fit the
unit’s mission. The Unit Manager, in cooperation with Correctional Services, maintains
inventory and accountability of all tools assigned to the unit. The Unit Manager coordinates
work requests for repair of locks and security devices with the Captain.

P5321.08

8/10/2017

3

4. STAFF ACCESSIBILITY TO INMATES
Ordinarily, Unit Managers, Case Managers, and Correctional Counselors will be accessible in
their assigned unit daily during their scheduled hours of work. This could include touring the
unit, holding open houses, and other ways to encourage staff and inmate interaction. To enhance
staff continuity, Case Managers, Counselors, and Unit Secretaries will not be arbitrarily moved
between various housing units. Unit staff schedules must be posted to ensure ready access to
inmates. To foster better unit staff accessibility, no Case Managers, Counselors, or Unit
Secretaries shall be required to work as Correctional Officers on an inequitable basis with other
institution staff. Caseloads for Case Managers and Counselors will be reviewed by Management
on a regular basis in an effort to minimize the negative impact that large caseloads have on staff.
Either the Unit Manager, or a Case Manager/Counselor under his/her supervision, must make at
least daily visits, during his/her scheduled hours of work, to inmates housed in the institution
hospital or Special Housing Units. The Unit Manager must visit at least weekly. However, if
there are no inmates housed in SHU under the supervision of a particular Unit Manager, then
Unit Team rounds are not required.
In instances of leave or other absences, it is appropriate for staff from another unit team to cover
Special Housing Unit and hospital rounds. Appropriate annotations must be made in the SHU
log and all inmates must be visited.
Unit staff (Unit Manager, Case Manager, or Counselor) must also visit inmates housed in
community hospitals at least weekly. These visits will be made during duty hours. If requested,
a Government vehicle will be provided for use in commuting to community hospitals.
Unit staff are strongly encouraged to periodically visit inmates on job and program sites.
5. UNIT RULES AND REGULATIONS
Unit rules and regulations must be included in all inmate orientation materials and posted on
inmate bulletin boards in both Spanish and English. Inmates must wear appropriate clothing
within the living unit. Consideration must be given regarding clothing for those who work shifts
other than normal work call. The rules and regulations should include, at a minimum:
■
■
■
■
■

Television/recreation rules.
Quiet hours/lights out.
Personal property.
Room/cell assignments.
Intra-unit visiting.

P5321.08

8/10/2017

4

■ Inmate “dress code.”
■ Prison Rape Elimination Act (PREA) announcements and information.
Additionally, the unit rules and regulations must be incorporated into the unit officer’s post
orders.
6. SCHEDULE OF UNIT PROGRAMS, SERVICES, AND ACTIVITIES
The Unit Manager develops a schedule of unit programs, services, and activities that specifies
details such as time, place, frequency, title, etc. This document must be current, maintained
continuously, and posted for easy inmate and staff access. This schedule contains an explanation
and list of all unit programs, services, and activities such as the following (when appropriate):
■
■
■
■
■
■
■
■

Town Hall meetings.
Counseling groups.
Classification and Program Review meetings.
Unit recreation programs.
Meal rotation.
Mail procedures.
Grooming procedures.
Institution religious programs.

Individual and unit group counseling is recommended and should be available in each unit. It is
encouraged that each Counselor provide a minimum of four hours counseling per month. This
could be in the form of individual counseling, structured group counseling, or any combination
of the two.
7. INMATE RELEASE PLANNING
Incarcerated parents require additional assistance in keeping the family unified during their
incarceration. Assistance begins upon entering the institution. Communication and information
sharing with the local child welfare system are vital. The unit team, with the inmate’s signed
consent, addresses and processes any requests or inquiries from child welfare agency workers.
Discussions may include the inmate’s current or anticipated participation in programs, as well as
facilitating direct communication with the inmate (including teleconference hearings if the
inmate agrees). The Unit Manager ensures follow-up contacts with the child welfare worker
occur.
In institutions that have Social Workers, the unit team will work collaboratively with Social
Workers concerning pregnant inmates, child welfare, and safety issues. In addition, Regional

P5321.08

8/10/2017

5

Social Workers are available to assist institutions that do not have a Social Worker regarding
complicated reentry issues. Unit staff at institutions with complex medical and mental health
missions consult with Social Workers concerning reentry planning and Reduction in Sentence
cases.
Inmates have the responsibility to develop and submit to institution staff a release plan for
investigation and verification by U.S. Probation staff in the district of their supervision. This is
documented in both the Supervision Release Plan (BP-A0522) and the inmate’s final Progress
Report.
A Case Manager can at any time change an inmate’s legal address in SENTRY if it does not
reflect his/her release address. If possible, the release address should be finalized 18 months
before the projected release date.
a. Inmates Returning to Their Sentencing District. During final release planning, at least 90
days before a scheduled release directly to the community or at the time of referral to an RRC,
staff forward a Progress Report and Supervised Release Plan to USPO staff in the district of
supervision for verification of residence and employment.
b. Inmates Who Are Not Returning to Their Sentencing District. During final release
planning, approximately 18 months before the release date, the following release planning
materials should be forwarded to the proposed district of supervision:
■
■
■
■
■

Sentence monitoring computation data.
Final Progress Report.
Supervision Release Plan
Judgment and Commitment Order.
Presentence Investigation Report.

c. International Treaty Transfer Cases. The U.S. Parole Commission retains jurisdiction over
international treaty transfer cases. The Commission is empowered to reestablish a specific term
of confinement and impose a term of supervised release in accordance with sentencing
guidelines for inmates transferred to the United States under the International Treaty Transfer
Program. See the Program Statement Transfer of Offenders To or From Foreign Countries.
A treaty transfer case’s release plan is approved at the time the Post Sentence Investigation
Report is completed

P5321.08

8/10/2017

6

8. HOURS OF DUTY
Unit staff schedules will be established in accordance with the Master Agreement. The
Associate Warden (Programs) must monitor the unit schedule(s) quarterly. The schedule must
be posted conspicuously in the unit for viewing by both staff and inmates. The following
guidelines should be followed when the unit staff work schedule is developed:
Unit Managers, Case Managers, and Correctional Counselors will be scheduled to work a late
night (excluding weekends/holidays). A late night is defined as a shift that ends no earlier than
7:00 p.m. Specifically, every Unit Manager, Case Manager, and Correctional Counselor will be
required to work one late night per week (Monday-Friday). There is no requirement that all
nights per week be covered. On particular days with scheduled inmate movement (i.e., airlift,
bus, U.S. Marshal, or voluntary surrenders) occurring after 4:00 p.m., late night coverage beyond
7:00 p.m may be required.
Schedules will include coverage by either a Unit Manager, Case Manager, or Correctional
Counselor on weekends/holidays during day watch hours (6:00 a.m. – 2:00 p.m., 7:30 a.m. –
4:00 p.m., etc.). Coverage will be provided by at least one staff member working under each
Unit Manager’s supervision, and may include the Unit Manager.
The Unit Manager must be on duty at least one weekend day or holiday per month to provide
sufficient support for other staff and to monitor unit operations. Additional unit staff may be on
duty, but are not required, if the shift is covered by the Unit Manager. Unit Manager’s schedules
should be included on the quarterly schedule.
Requests for flexible or compressed work schedules may be negotiated locally as provided by the
Master Agreement and in accordance with Title 5 U.S.C. Procedural guidelines for
submitting requests for compressed work schedules are addressed in the Program Statement
Leave and Benefits.
9. UNIT STAFF MEETINGS
Unit staff meetings must be scheduled at least monthly, and the Unit Manager, Case Managers,
Counselors, and Unit Secretary attend unless prevented by leave or scheduling conflicts. An
education advisor, psychology services representative, and the unit officer are encouraged to
attend. The Unit Manager chairs the meetings and encourages all team members to participate.
The Unit Manager maintains and distributes minutes of each meeting to the Associate Warden
and other appropriate staff.

P5321.08

8/10/2017

7

The unit staff meeting is the time for all team members to discuss new Program Statements and
topics of mutual concern, inform others of important issues, plan for the future, alter unit
programs and activities, and generally promote the “team concept.”
In accordance with the Master Agreement, a Union representative must be invited to attend any
staff meeting that includes a discussion of grievances or new or changing conditions of
employment affecting bargaining unit employees.
10. UNIT SANITATION
Each Unit Manager must ensure the highest level of sanitation is maintained. The Unit Manager
and Correctional Services staff assigned to the unit share responsibility for the levels of unit
sanitation. Post orders must include:
■
■
■
■
■
■
■

Standards for unit sanitation.
A description of unit orderly responsibilities.
Staff responsibilities for supervision of the orderlies.
Staff responsibilities for sanitation inspections and how often/when they occur.
An explanation of how unit sanitation is assessed.
A description of any recognition/reward programs associated with unit sanitation.
Any special unit concerns.

The Unit Manager retains a copy of the above documentation and ensures it is provided to unit
team staff, as well as posted on the inmate bulletin board.
REFERENCES
Program Statements
National Fire Protection Policy (6/1/17)
P1600.13
P3000.03
Human Resource Management Manual (12/19/07)
P3630.02
Leave and Benefits (2/1/17)
P3906.22
Employee Development Manual (4/30/15)
P5100.08
Security Designation and Custody Classification Manual (9/12/06)
P5180.04
Central Inmate Monitoring System Manual (8/16/96)
P5215.07
Youth Corrections Act (YCA) Inmates and Programs (09/23/16)
P5251.06
Inmate Work and Performance Pay (10/1/08)
P5270.09
Inmate Discipline Program (8/1/11)
P5322.12
Classification and Program Review of Inmates (5/19/14)
P5325.07
Release Preparation Program, Institution (12/31/07)
P5380.08
Financial Responsibility Program, Inmate (8/15/05)

P5321.08

8/10/2017

8

P5500.09
P5803.08
P7310.04

Correctional Services Manual (10/27/97)
Progress Reports (3/5/14)
Community Corrections Center (CCC) Utilization and Transfer Procedure
(12/16/98)

Other References
Master Agreement (July 21, 2014)
5 U.S.C.
BOP Forms
BP-A0522
BP-A0714

Supervision Release Plan
Notice of Release and Arrival

ACA Standards
■ American Correctional Association Standards for Adult Correctional Institutions – 4th
Edition: 4-4015, 4-4121, 4-4126, 4-4127, 4-4180, 4-4185, 4-4258, 4-4299, 4-4434
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities – 4th Edition: 4-ALDF-2A-05, 4-ALDF-2A-06, 4-ALDF-1C-02, 4-ALDF-2A-53
■ American Correctional Association Standards for Administration of Correctional
Agencies – 2nd Edition: 2-CO-4A-01, 2-CO-4G-01
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5321.08

8/10/2017

9

Appendix. Memorandum of Understanding Between the Federal Bureau of Prisons and the
Probation and Pretrial Services Division of the Administrative Office of the United States
Courts Regarding Inmate Release Planning
June 9, 1995
Background
Defendants sentenced to a term of imprisonment are released to the supervision of the United
States Probation System through several methods: parole, special parole, military parole,
mandatory release, and supervised release. Planning early during the period of confinement for
the inmate’s eventual return to the community is an important element of addressing and
resolving release problems. Probation offices should investigate promptly prerelease requests
and accept offenders for supervision who have developed release plans which are likely to help
the offender succeed under supervision, regardless of where the offender was sentenced
originally. The Federal Bureau of Prisons (BOP) and the Administrative Office of the United
States Courts, Probation and Pretrial Services Division (AOPPSD), have agreed to work closely
on release planning to ensure that offenders have a smooth transition from prison to the
community, thereby increasing the likelihood of a successful supervision experience. A
Supervision Release Plan form [BP-A0522] has been developed toward this end.
In planning for release, the BOP has the responsibility to provide prisoners with an opportunity
to plan for their release while in prerelease custody and the United States Probation System has
the responsibility to assist in the prerelease process. Title 18 U.S.C. § 3624(c) addresses
prerelease custody, which is designed to provide a prisoner with “a reasonable opportunity to
adjust to and prepare for his reentry into the community.” It states that “...The United States
Probation System shall, to the extent practicable, offer assistance to a prisoner during such
prerelease custody.”
The BOP has the responsibility to provide all pertinent information to the probation officer that
would bear on the safe and effective supervision of the releasee. This information shall include,
but not be limited to, any record of medical, psychiatric, psychological, or substance abuse
treatment.
Release Planning
All inmates have the responsibility to develop and submit to the BOP or Community Corrections
Center (CCC) staff a suitable release plan for investigation and verification by the probation
office in the district of supervision. This plan is submitted on the Supervision Release Plan form

P5321.08

8/10/2017

10

[BP-A0522]. BOP and probation staff will advance the plan through guidance and other support
services, including prerelease workshops conducted by prison and probation staff.
[Note: Community Corrections Centers (CCCs) are now referred to as Residential Reentry Centers (RRCs).]

Traditionally, probation officers have recommended that the United States Parole Commission
approve the release plans for those inmates in the custody of the Bureau of Prisons who are
eligible for parole. When no adequate residence is available for an inmate, the officer may
coordinate with the U.S. Parole Commission to secure placement in a CCC as part of the release
plan. The Parole Commission may delay release or grant parole with a special condition
requiring that the inmate reside in a CCC for up to 120 days.
Inmates who have been sentenced to confinement pursuant to the Comprehensive Crime Control
Act of 1984, however, must be released at the expiration of their term. Since virtually all of
these sentenced inmates have a term of supervised release to serve after imprisonment, probation
officers and BOP staff must work together closely to develop the most suitable release plan.
Release plans may include placement in a CCC normally for a period of up to 180 days to afford
the inmate a reasonable opportunity to develop a suitable release plan. The BOP ultimately
determines an inmate’s eligibility for CCC placement. When no adequate release plans have
been developed and an inmate will be released to supervised release directly from an institution,
probation officers should seek modification of the conditions of release to include a special
condition that the inmate reside at a CCC. See 18 U.S.C. § 3583(e)(2). Inmates may also waive
a formal hearing on modification of conditions and agree to be placed in a CCC.
The BOP may designate an inmate to any available penal or correctional facility that the Bureau
determines is appropriate and suitable. A CCC meets the definition of a penal or correctional
facility. See 18 U.S.C. § 3621(b). The BOP shall, to the extent practicable, ensure that a
prisoner serving a term of imprisonment spends a part of the term to be served under conditions
that afford the prisoner a reasonable opportunity to adjust to and prepare for reentry into the
community. See 18 U.S.C. § 3624(c). The BOP may designate inmates to a CCC and may place
inmates in a CCC for more than the last 10 percent of the term or more than 6 months when
appropriate. Title 18 U.S.C. § 3624(c), however, restricts the Bureau in placing inmates on
home confinement to 6 months or 10 percent of the sentence, whichever is less.
District of Supervision
Offenders should be released to locations where they have the greatest likelihood of a successful
community adjustment.

P5321.08

8/10/2017

11

Accordingly, there are many legitimate reasons why inmates would want to be released to a
district other than the district in which they were sentenced. Some examples are: previous places
of residence may no longer be a possibility after a lengthy period of incarceration; with over 60
percent of inmates incarcerated for drug-related offenses, many offenders seek a new
environment with fewer ties to past criminal associates; family members or religious groups may
be offering much needed support in a new location; or offenders may never have had a lasting tie
or meaningful residential status in the sentencing district. In the process of verifying a proposed
release plan, officers should remain sensitive to the complexities of an offender successfully
establishing a law-abiding lifestyle.
Following investigation of the release plan the probation office will respond promptly with a
decision as to the acceptability of the plan. To this end, home confinement for up to 6 months or
10 percent of the sentence, whichever is less, may be used as well as referrals to CCCs for up to
180 days. In the exceptional case where a proposed release plan has not been verified as a viable
plan by the probation office and a placement in a CCC is not an option, the BOP will release the
offender to the sentencing district for supervision. However, the probation office and the BOP
must make every effort to develop an acceptable release plan.
Plan Approval
During final release planning, at least 90 days before a scheduled release directly to the
community or at time of referral to a CCC, BOP staff will forward release planning materials to
the district of supervision. When the district of supervision is the sentencing district, BOP staff
shall forward the Supervision Release Plan form [BP-A0522] with the final progress report to the
probation office in the sentencing district for verification of residence and employment. When
the proposed district of supervision is not the sentencing district, BOP staff will forward the
following release planning materials: supervision release plan; sentencing computation
information; the final institution progress report; the Judgment and Commitment Order; and the
presentence investigation report. Additionally, a copy of the proposed supervision release plan
shall be forwarded to the probation office in the sentencing district. When a reasonable plan can
be verified, the plan should be approved.
Notice of Release and Arrival
At release, BOP or CCC staff will provide the inmate with a copy of the Notice of Release and
Arrival form [BP-A0714] that directs the inmate to report to the United States Probation Office
within 72 hours of release. If the inmate is subject to a period of supervision under the
jurisdiction of the United States Parole Commission, BOP staff will provide the inmate with a
parole certificate before the inmate's release. A copy of the Notice of Release and Arrival will

P5321.08

8/10/2017

12

also be sent to the sentencing district and the supervision district if it is different than the
sentencing district.
The [U.S. Probation] form 7A, Conditions of Supervision, will be prepared by the supervising
district upon the initial report of the offender.
The probation officer will review and explain the standard and special conditions imposed by the
court. The offender will sign the form to acknowledge receipt and understanding of the terms
and conditions and will be provided a copy. If the offender refuses to sign the 7A, the probation
officer should note this on the form, sign and date the form, and provide the offender with a
copy. The supervision district will also prepare and submit the FBI Flash Notice.
Treaty Cases
The United States Parole Commission retains jurisdiction over international treaty transfer cases
in that the Parole Commission is empowered to reestablish a specific term of confinement and
impose a term of supervised release in accordance with applicable sentencing guidelines for
inmates transferred to the United States under the treaty transfer program. The AOPPSD and the
BOP agree to provide the Parole Commission with the same services they have agreed to provide
each other, as indicated in this memorandum.

/s/
Eunice R. Holt Jones
Chief, Probation and Pretrial Services Division

/s/
Kathleen M. Hawk
Director, Federal Bureau of Prisons

P5321.08

8/10/2017

13

